Ford, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed JOB JS GS by Import Specialist J. O’Brien, J. Sollazzo, G Santucci on the invoices covered by the *15protests listed in the attached Schedule A, which Schedule A is made a part of this stipulation, which were classified under Paragraph 353, Tariff Act of 1930, as modified, T.D. 51802 with duty at 15% ad valo-rem, consist of earphones which, in fact, are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy, but which are, in fact, articles having as an essential feature an electrical element or device, and they are wholly or in chief value of metal. The said earphones are not dedicated to use with radios.
All claims are abandoned except for the claim for classification under Paragraph 353 of said Act as articles having as an essential feature an electrical element or device, and not specially provided for, with duty at 13%% (T.D. 52739), 12%% (T.D. 55615 and T.D. 55649 and T.D. 55816), or 11%% ad valorem (T.D. 55816 and T.D. 55830), the rate being dependent upon the date the merchandise was entered or withdrawn for consumption.
It is further stipulated and agreed that the protests in the attached Schedule A be submitted on this stipulation.
Accepting the foregoing stipulation of facts, we find and hold that the items marked “A” and initialed on the invoices by the designated import specialists are properly dutiable as articles in chief value of metal, having as an essential feature an electrical element or device, and not specially provided for, at the rate of 13% per centum ad valorem, 12% per centum ad valorem, or 11% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 52739, T.D. 55615 and T.D. 55816, depending upon date of entry.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
The claim in the protests having been abandoned as to all other merchandise it is hereby dismissed.
Judgment will be entered accordingly.